El Juez Asociado Sr. Aüdrey,
emitió la opinión del tribunal.
Por la escritura pública No. 19 de 10 de febrero de 1921, Gonzalo Arán Soler compró cierta finca y presentó copia de dicho contrato en el Registro de la Propiedad de San Ger-mán para que fuera inscrita a su favor pero en 30 de mayo de 1921 el registrador negó la inscripción por cinco funda-mentos que expuso al pie de la misma. En 6 de julio si-guiente le fné presentada nuevamente dicha copia notarial con otro documento y el registrador le puso nota denegando la conversión de la anotación preventiva en inscripción defi-nitiva porque el documento acompañado con la escritura sólo subsanaba uno de los cinco defectos que según su nota anterior impedían la inscripción. Otra vez fue presentada la propia copia notarial con otro documento y en 21 de sep-tiembre fué negada nuevamente la conversión de la anota-ción en inscripción porque el nuevo documento acompañado con la escritura sólo subsanaba otro de los defectos consig-nados cuando negó la inscripción.
En tal estado las cosas, Carmen María Nadal, una de las *78vendedoras a Arán, obtuvo otra copia notarial del contrato de venta y en 24 de octubre de 1921 la presentó en el registro con nn documento igual a uno de los que antes babía sido presentado. Al calce de dicba copia notarial puso el regis-trador la siguiente nota:
"La inscripción del documento que precede que es una copia de la escritura No. 19 otorgada en Mayagüez el día 10 de febrero último ante el notario Angel A. Yázquez no procede, porque a virtud del documento complementario que a la misma se acampaña, que es una certificación expedida por Enrique Báez, Secretario de la Corte de Distrito de Mayagüez, sobre mandamiento y diligenciamiento por el marshal en el caso civil.No. 7617 sobre acción hipotecaria proce-dimiento sumarísimo, solamente se subsana uno de los cinco defectos insubsanables que motivaron la nota denegatoria de inscripción puesta al calce de otra copia de la misma escritura-No. 19 arriba citada que entonces se presentó, y cuya nota denegatoria de inscripción es de fecha 10 de junio último, fué notificada el mismo día al presentante, no ha sido recurrida para ante el Hon. Tribunal Supremo de Puerto Rico dentro del término legal, y está, por tanto, consentida. Se ex-presa además, que dicha otra copia de la mencionada escritura No. 39 fué presentada de nuevo en unión de la misma certificación que ahora se presenta y arriba se cita, y la conversión de las anotaciones preventivas en inscripciones definitivas solicitada entonces fué dene-gada por la misma razón arriba aducida que se consignó en nota puesta al calce de dicha escritura No. 19 con fecha dos de septiembre último, fué notificada al presentante en veintiséis de dicho mes, no ha sido recurrida y está también consentida dicha nota; siendo, por tanto, la presente una reproducción de la precitada de fecha dos de septiembre último. Y no se extienden anotaciones preventivas de dicha denegación en lugar de la inscripción ahora solicitada, por no ser reiterables. San Germán, noviembre 1 de 1921.”
Como se ve, el registrador no calificó la escritura que últimamente se le presentó y se limitó a consignar que es-tando consentida su negativa de inscripción de otra copia de dicba escritura que se le babía presentado antes, sólo se subsanaba con el documento que a ella se acompaña uno de los cinco motivos que tuvo para denegar la inscripción. En *79consecuencia en el presente recurso gubernativo que contra tal nota ha interpuesto Carmen María Nadal la cuestión planteada es que teniendo ella derecho de pedir la inscrip-ción debió el registrador hacerla cuando ella la solicitó o expresar los motivos que tuviera para negarla; a lo que contesta el registrador que si bien la primera presentación del documento la hizo Gonzalo Arán, las otras presentaciones del documento para subsanar los defectos que impidieron la inscripción fueron hechas a nombre de Gonzalo Arán, de Cristina Carrión y de Carmen María Nadal. A esto replica la última que si en el diario del registro se hizo constar tal cosa esto en nada le afecta pues no habiendo ella presen-tado hasta entonces documento alguno para que fuera ins-crito no queda obligada por los defectos que el registrador consignó en la copia notarial que le presentó Gonzalo Arán, ni podía pedir su subsanación.
‘ Dispone el artículo sexto de la Ley Hipotecaria que la inscripción de los títulos en el registro podrá pedirse indis-tintamente por el que transmite el derecho; por el que lo adquiera; por quien tenga interés en asegurar el derecho que se deba inscribir, y por quien tenga la representación legítima de cualquiera de ellos; y de acuerdo con este pre-cepto, en el caso de El Pueblo v. El Registrador, 22 D. P. R. 803, que fué interpuesto por el arrendador contra la nega-tiva del registrador a inscribir un contrato de arrendamiento, inscripción que fué solicitada después de haber sido negada la que del mismo contrato había sido pedida por el arren-datario y consentida por éste, citando lo que habíamos dicho en el caso de Behn contra el Begistrador, 21 D. P. R. 513, 525, dijimos lo siguiente:
‘ ‘ También debemos en justicia hacer constar que lo resuelto por el registrador obliga en este caso, dentro del orden- administrativo, al arrendatario que presentó el documento y consintió la resolución, más no al arrendador que en nada intervino en el registro. Esta *80cuestión está resuelta por la ley y la jurisprudencia. Artículo 6 de la Ley Hipotecaria; Colonial Company v. El Registrador, 1 D. P. R. 396, 401.”
En armonía, pues, con la ley y nuestras decisiones, debió el registrador hacer la inscripción que le pidió Carmen María Nadal o negarla exponiendo los motivos que tuviera para ello y no debió limitarse a decir que ya había negado la ins-cripción pedida por Arán, que estaba consentida esa negativa y que los documentos que le presentaba la recurrente no subsanaban los defectos que había consignado antes, pues la recurrente no había pedido antes la inscripción del contrato por lo que no le obligaba la negativa de inscripción que dió el registrador a la petición de Gonzalo Arán y por tanto no tenía ella que subsanar defecto alguno, aunque se haya hecho constar en el diario del registro que había presentado docu-mentos con tal fin.
Por las razones expuestas la nota recurrida debe ser re-vocada, debiendo el registrador hacer la inscripción que soli-cita Carmen María Nadal o denegarla si no fuere procedente, exponiendo las razones que tenga para ello.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.